 



Exhibit 10.1
SECOND AMENDMENT TO CREDIT AGREEMENT
AND
FIRST AMENDMENT TO GUARANTEE AND COLLATERAL AGREEMENT
     SECOND AMENDMENT TO CREDIT AGREEMENT AND FIRST AMENDMENT TO GUARANTEE AND
COLLATERAL AGREEMENT, dated as of February 8, 2008 (this “Amendment”), among
TRONOX INCORPORATED, a Delaware corporation (“Holdings”), TRONOX WORLDWIDE LLC,
a Delaware limited liability company (the “Borrower”), the several banks and
other financial institutions or entities from time to time parties thereto (the
“Lenders”), LEHMAN BROTHERS INC. and CREDIT SUISSE, as joint lead arrangers and
joint bookrunners (in such capacity, the “Arrangers”), ABN AMRO BANK N.V., as
syndication agent (in such capacity, the “Syndication Agent”), JPMORGAN CHASE
BANK, N.A. AND CITICORP USA, INC., as co-documentation agents (in such capacity,
the “Documentation Agents”), LEHMAN COMMERCIAL PAPER INC., as administrative
agent (in such capacity, the “Administrative Agent”), and the parties listed as
grantors on the signature pages hereto (the “Grantors”).
WITNESSETH:
     WHEREAS, (i) Holdings, the Borrower, the Lenders, the Arrangers, the
Administrative Agent and the other agents referred to therein are parties to
that certain Credit Agreement, dated as of November 28, 2005, as amended by
First Amendment dated as of March 12, 2007 (as heretofore amended, restated or
otherwise modified and in effect on the date hereof, the “Credit Agreement”) and
(ii) the Borrower, the Grantors signatory thereto and the Administrative Agent
are parties to that certain Guarantee and Collateral Agreement, dated as of
November 28, 2005, in favor of the Administrative Agent for the benefit of the
Secured Parties (as heretofore amended, restated or otherwise modified and in
effect on the date hereof, the “Guarantee and Collateral Agreement);
     WHEREAS, the parties hereto desire to amend the Credit Agreement and the
Guarantee and Collateral Agreement on the terms and subject to the conditions
set forth herein; and
     WHEREAS, the Lenders and the Administrative Agent have agreed to make such
amendments solely upon the terms and conditions provided for in this Amendment;
     NOW, THEREFORE, in consideration of the premises herein contained and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:
     1. Defined Terms. Unless otherwise noted herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.
     2. Amendments to Credit Agreement. In reliance on the representations and
warranties set forth in Section 4 below and subject to the satisfaction of the
conditions set forth in Section 5 below, the parties hereby agree to the
following amendments (the “Credit Agreement Amendments”):

1



--------------------------------------------------------------------------------



 



          (a) The definitions of “Applicable Margin” and “Qualified
Counterparty” in Section 1.1 of the Credit Agreement are hereby amended and
restated in their entirety to read as follows:
     “‘Applicable Margin’: for each Type of Loan under each Facility, at any
time, the rate per annum for such type of Loan determined pursuant to the
Pricing Grid on the basis of the Facility Ratings in effect at such time;
provided that, if the Consolidated Quarterly Leverage Ratio for any fiscal
quarter in 2008 is equal to or exceeds 4.25x, the “Applicable Margin” for the
next succeeding fiscal quarter shall be the rate per annum for such Loan
determined pursuant to the Pricing Grid plus .50%; provided further that, if the
Consolidated Quarterly Leverage Ratio for any fiscal quarter in 2009 is equal to
or exceeds 4.00x, the “Applicable Margin” for the next succeeding fiscal quarter
shall be the rate per annum for such Loan determined pursuant to the Pricing
Grid plus .50%.”
     “‘Qualified Counterparty’: (i) with respect to any Specified Hedge
Agreement or Specified Cash Management Agreement (other than any Specified
Citigroup Cash Management Agreement or any Specified ABN AMRO Cash Management
Agreement), any counterparty thereto that, at the time such Specified Hedge
Agreement or Specified Cash Management Agreement was entered into, was a Lender
or a Lender Affiliate, (ii) with respect to the Specified Letter of Credit, the
Specified Letter of Credit Issuer, (iii) with respect to any Specified Citigroup
Cash Management Agreement, Citicorp USA, Inc. or the Lender Affiliate thereof
party thereto on the Closing Date, or (iv) with respect to any Specified ABN
AMRO Cash Management Agreement, ABN AMRO Bank N.V. (for itself and on behalf of
its affiliates) or the Lender Affiliate thereof party thereto on the Closing
Date, in the case of (i), (ii), (iii) or (iv) if (but only if) such Person has
agreed to be bound by the provisions of Section 7.2 of the Guarantee and
Collateral Agreement as if it were a party thereto and by the provisions of
Section 9 of this Agreement as if it were a Lender party hereto.”
          (b) The definitions of “Consolidated Quarterly Leverage Ratio” and
“Specified ABN AMRO Cash Management Agreement” are hereby added to Section 1.1
of the Credit Agreement to read as follows:
     “‘Consolidated Quarterly Leverage Ratio’”: of any Person for any fiscal
quarter, the ratio of (a) the average of the Consolidated Total Debt for each
day of such period to (b) Consolidated EBITDA of Holdings and its Subsidiaries
as at the last day of such period with respect to the four consecutive fiscal
quarters of Holdings ending on such date; provided that for purposes of
calculating Consolidated EBITDA of Holdings and its Subsidiaries for any period,
(i) the Consolidated EBITDA of any Person acquired by Holdings or its
Subsidiaries during such period shall be included on a pro forma basis for such
period (assuming for purposes of the calculation of Consolidated EBITDA the
consummation of such acquisition and the incurrence or assumption of any
Indebtedness in connection therewith occurred on the first day of such period)
and (ii) the Consolidated EBITDA of any Person Disposed of Holdings or its
Subsidiaries during such period shall be excluded for such period (assuming for
purposes of the calculation of Consolidated

2



--------------------------------------------------------------------------------



 



EBITDA the consummation of such Disposition and the repayment of any
Indebtedness in connection therewith occurred on the first day of such period).”
     “‘Specified ABN AMRO Cash Management Agreement’”: as defined in the
Guarantee and Collateral Agreement.”
          (c) Section 7.1(a) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
“(a) Consolidated Total Leverage Ratio. Permit the Consolidated Total Leverage
Ratio for any period of four consecutive fiscal quarters of Holdings ending with
the last day of the fiscal quarters in fiscal years 2007 through 2011 of
Holdings listed below to exceed the ratio set forth below opposite such fiscal
quarter:

              Consolidated Total Fiscal Quarter ended   Leverage Ratio
March 31, 2007
    3.75x  
June 30, 2007
    3.75x  
September 30, 2007
    3.75x  
December 31, 2007
    3.75x  
March 31, 2008
    4.45x  
June 30, 2008
    4.90x  
September 30, 2008
    4.90x  
December 31, 2008
    4.90x  
March 31, 2009
    4.50x  
June 30, 2009
    4.35x  
September 30, 2009
    3.90x  
December 31, 2009
    3.50x  
March 31, 2010 and thereafter
    2.50x”  

          (d) Section 7.1(b) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
“(b) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio for any period of four consecutive fiscal quarters of Holdings
ending the last day of the fiscal quarters in fiscal years 2007 through 2011 of
Holdings listed below, to be less than the ratio set forth below opposite such
fiscal quarter:

3



--------------------------------------------------------------------------------



 



              Consolidated Interest Fiscal Quarter Ended   Coverage Ratio
March 31, 2007
    2.00x  
June 30, 2007
    2.00x  
September 30, 2007
    2.00x  
December 31, 2007
    2.00x  
March 31, 2008
    1.00x  
June 30, 2008
    1.00x  
September 30, 2008
    0.80x  
December 31, 2008
    0.80x  
March 31, 2009
    1.25x  
June 30, 2009
    1.25x  
September 30, 2009
    1.75x  
December 31, 2009
    1.75x  
March 31, 2010 and thereafter
    4.00x”  

          (e) Annex A of the Credit Agreement is hereby amended and restated in
its entirety to read as set forth on Annex A hereto.
     3. Amendments to Guarantee and Collateral Agreement. In reliance on the
representations and warranties set forth in Section 4 below and subject to the
satisfaction of the conditions set forth in Section 5 below, the parties hereby
agree to the following amendments:
          (a) The definitions of “Qualified Counterparty” and “Specified Cash
Management Agreement” in Section 1.1 of the Guarantee and Collateral Agreement
are hereby amended and restated in their entirety to read as follows:
     “Qualified Counterparty: (i) with respect to any Specified Hedge Agreement
or Specified Cash Management Agreement (other than any Specified Citigroup Cash
Management Agreement or any Specified ABN AMRO Cash Management Agreement), any
counterparty thereto that, at the time such Specified Hedge Agreement or
Specified Cash Management Agreement was entered into, was a Lender or a Lender
Affiliate, (ii) with respect to the Specified Letter of Credit, the Specified
Letter of Credit Issuer, (iii) with respect to any Specified Citigroup Cash
Management Agreement, Citicorp USA, Inc. or the Lender Affiliate thereof party
thereto on the Closing Date, or (iv) with respect to any Specified ABN Amro Cash
Management Agreement, ABN AMRO Bank N.V. (for itself and on behalf of its
affiliates) or the Lender Affiliate thereof party thereto on the Closing Date,
in the case of (i), (ii), (iii) or (iv) if (but only if) such Person has agreed
to be bound by the provisions of Section 7.2 hereof as if it were a party hereto
and by the provisions of Section 9 of the Credit Agreement as if it were a
Lender party thereto.”
     “Specified Cash Management Agreement: (x) any Cash Management Agreement
(a) entered into by (i) Holdings, the Borrower or any Subsidiary Guarantor and
(ii) any Lender or Lender Affiliate and (b) which has been designated by the
Lender and the Borrower, by notice to the Administrative Agent not later than
90 days after the

4



--------------------------------------------------------------------------------



 



execution and delivery thereof by any such Loan Party as a Specified Cash
Management Agreement, (y) any Specified Citigroup Cash Management Agreement and
(z) any Specified ABN AMRO Cash Management Agreement (each of which is hereby
designated as a Specified Cash Management Agreement); provided that the
designation of any Cash Management Agreement as a Specified Cash Management
Agreement shall not create in favor of any Lender or Qualified Counterparty that
is a party thereto any rights in connection with the management or release of
any Collateral or of the obligations of any Guarantor under this Guarantee and
Collateral Agreement.”
          (b) The definition of “Specified ABN AMRO Cash Management Agreement”
is hereby added to Section 1.1 of the Guarantee and Collateral Agreement to read
as follows:
     “Specified ABN AMRO Cash Management Agreement: that certain Cross-Border
Cash Pooling Agreement, Zero Balancing Arrangement dated as of September 24,
2002 between Tronox Pigments International GmbH (formerly known as Kerr-McGee
Pigments International GmbH), a Switzerland corporation and ABN AMRO Bank N.V.,
for itself and on behalf of each Account Affiliate (as defined therein), as
thereafter amended from time to time.”
     4. Representations and Warranties. To induce the Administrative Agent and
the Lenders to enter into this Amendment each of Holdings, the Borrower and each
Grantor, jointly and severally, represents and warrants as of the date hereof to
the Administrative Agent and the Lenders that:
          (a) Each of Holdings, the Borrower and each Grantor (i) has the
corporate or limited liability company, as applicable, power and authority, and
the legal right, to make, deliver and perform this Amendment and (ii) has taken
all necessary corporate or other organizational action to authorize the
execution, delivery and performance of this Amendment;
          (b) No material consent or material authorization of, material filing
with, material notice to, material Permit from or other material act by or in
respect of, any Governmental Authority and no material consent or material
authorization of, material filing with, material notice to or other material act
by or in respect of any other Person is required in connection with the
execution, delivery, performance, validity or enforceability of this Amendment
except consents, authorizations, filings and notices which prior to the
Amendment Effective Date have been obtained or made and each of which on the
Amendment Effective Date are in full force and effect;
          (c) This Amendment (i) has been duly executed and delivered on behalf
of each of Holdings, the Borrower and each Grantor and (ii) constitutes a legal,
valid and binding obligation of each such Person, enforceable against each such
Person in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law);

5



--------------------------------------------------------------------------------



 



          (d) The execution, delivery and performance of this Amendment will not
violate in any material respect any material Requirement of Law or any Material
Contractual Obligation of Holdings, the Borrower or any Grantor and will not
result in, or require, the creation or imposition of any Lien on any of their
respective properties or revenues pursuant to any such material Requirement of
Law or any such Material Contractual Obligation (other than the Liens created by
the Security Documents);
          (e) No Default or Event of Default has occurred and is continuing; and
          (f) After giving effect to the amendments herein, each of the
representations and warranties made by any Loan Party in or pursuant to the Loan
Documents are true and correct in all material respects on and as of the
Amendment Effective Date as if made on and as of such date, except for
representations and warranties expressly stated to relate to a specific earlier
date, in which case such representations and warranties are true and correct in
all material respects as of such earlier date.
     5. Conditions to Effectiveness. This Amendment shall become effective on
and as of the date on which each of the following conditions is satisfied (the
“Amendment Effective Date”):
          (a) The Administrative Agent shall have received this Amendment, duly
executed and delivered by a duly authorized Responsible Officer of each of
Holdings, the Borrower and each Grantor party hereto;
          (b) The Administrative Agent shall have received a Lender Consent
Letter, substantially in the form of Exhibit A (the “Lender Consent Letter”),
duly executed and delivered by the Required Lenders;
          (c) Each of the Loan Parties shall have executed and delivered, or
shall have caused to be executed and delivered, such other items as the
Administrative Agent may reasonably request, each of which shall be in form and
substance reasonably satisfactory to the Administrative Agent; and
          (d) The Administrative Agent shall have received all fees required to
be paid by the Borrower for which invoices have been presented supported by
customary documentation, including reasonable fees, disbursements and other
charges of counsel to the Administrative Agent and the Lenders as set forth in
Section 6 below, on or before the Amendment Effective Date.
     6. Payment of Fees and Expenses.
          (a) In the event that the Required Lenders and the Borrower execute
and deliver this Amendment, the Borrower shall pay to the Administrative Agent,
for the ratable benefit of the Lenders consenting to this Amendment, an
amendment fee equal to 0.50% of the sum of the aggregate principal amount of
each such Lender’s outstanding Term Loans immediately prior to the Amendment
Effective Date and each such Lender’s Revolving Credit Commitment immediately
prior to such date, payable on the Amendment Effective Date.

6



--------------------------------------------------------------------------------



 



          (b) The Borrower agrees to pay or reimburse the Administrative Agent
for all of its reasonable out-of-pocket costs and expenses incurred in
connection with this Amendment, any other documents prepared in connection
herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.
     7. Confirmation of Loan Documents by Loan Parties.
          (a) This Amendment shall constitute a Loan Document, as such term is
defined in the Credit Agreement. The amendments contained herein shall not be
construed as a waiver or amendment of any other provision of the Credit
Agreement or the other Loan Documents or for any purpose except as expressly set
forth herein or a consent to any further or future action on the part of any
Loan Party that would require the waiver or consent of the Administrative Agent
or the Lenders.
          (b) This Amendment is not intended to nor shall it be construed to
create a novation or accord and satisfaction with respect to any of the
Obligations.
          (c) Each of the Borrower and Holdings hereby reaffirms its obligations
under the Credit Agreement and each of the other Loan Documents to which it is a
party, as the same are amended hereby, and agrees and acknowledges that each
such document and all of such obligations thereunder, remain in full force and
effect after giving effect to this Amendment.
          (d) Each of the undersigned Grantors, in its capacity as such,
consents to the Credit Agreement Amendments and acknowledges and agrees that the
guarantees and grants of security interests made by such party contained in the
Guarantee and Collateral Agreement and the other Security Documents are, and
shall remain, in full force and effect after giving effect to this Amendment.
     8. Counterparts. This Amendment may be executed on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. Delivery of an executed signature page
of this Amendment or the Lender Consent Letters by facsimile transmission shall
be effective as delivery of a manually executed counterpart hereof or thereof.
     9. Severability. Any provision of this Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     10. Integration. This Amendment and the other Loan Documents represent the
entire agreement of the Loan Parties, the Agents and the Lenders with respect to
the subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by any Agent or any Lender relative to subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.

7



--------------------------------------------------------------------------------



 



     11. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     12. Submission To Jurisdiction; Waivers. Each of the parties hereto hereby
irrevocably and unconditionally:
          (a) submits for itself and its Property in any legal action or
proceeding relating to this Amendment and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the nonexclusive general jurisdiction of the courts of the State of
New York located in the borough of Manhattan, the courts of the United States of
America for the Southern District of New York, and appellate courts from any
thereof;
          (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
          (c) agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such party at its
address set forth in Section 10.2 to the Credit Agreement;
          (d) agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and
          (e) WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT
MAY HAVE TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING REFERRED TO IN
THIS SECTION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.
     13. Ratification. Except as expressly modified hereby, the Credit Agreement
and each other Loan Document are each hereby ratified and confirmed by the
parties hereto and remain in full force and effect in accordance with the
respective terms thereof.
[Signature Page to Follow]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed under seal and delivered by their respective duly authorized
officers on the date first written above.

            TRONOX INCORPORATED, as a party to the Credit Agreement and as a
Grantor
      By:   /s/ Mary Mikkelson         Mary Mikkelson        Senior Vice
President and Chief Financial Officer        TRONOX WORLDWIDE LLC, in its
capacity as Borrower and a Grantor
      By:   /s/ Mary Mikkelson         Mary Mikkelson        Senior Vice
President and Chief Financial Officer     

[Signature Page to Second Amendment to Credit Agreement and First Amendment to
Guarantee and Collateral Agreement]

 



--------------------------------------------------------------------------------



 



            GRANTORS:

TRONOX FINANCE CORP.
      By:   /s/ Mary Mikkelson         Mary Mikkelson        Senior Vice
President and Chief Financial Officer        CIMARRON CORPORATION
      By:   /s/ Mary Mikkelson         Mary Mikkelson        Senior Vice
President and Chief Financial Officer        TRONOX HOLDINGS, INC.
      By:   /s/ Mary Mikkelson         Mary Mikkelson        Senior Vice
President and Chief Financial Officer        TRIPLE S MINERALS RESOURCES
CORPORATION
      By:   /s/ Mary Mikkelson         Mary Mikkelson        Senior Vice
President and Chief Financial Officer        TRONOX PIGMENTS (SAVANNAH) INC.
      By:   /s/ Mary Mikkelson         Mary Mikkelson        Senior Vice
President and Chief Financial Officer     

[Signature Page to Second Amendment to Credit Agreement and First Amendment to
Guarantee and Collateral Agreement]

 



--------------------------------------------------------------------------------



 



            TRIPLE S REFINING CORPORATION
      By:   /s/ Mary Mikkelson         Mary Mikkelson        Senior Vice
President and Chief Financial Officer        SOUTHWESTERN REFINING COMPANY, INC.
      By:   /s/ Mary Mikkelson         Mary Mikkelson        Senior Vice
President and Chief Financial Officer        TRANSWORLD DRILLING COMPANY
      By:   /s/ Mary Mikkelson         Mary Mikkelson        Senior Vice
President and Chief Financial Officer        TRIANGLE REFINERIES, INC.
      By:   /s/ Mary Mikkelson         Mary Mikkelson        Senior Vice
President and Chief Financial Officer        TRIPLE S, INC.
      By:   /s/ Mary Mikkelson         Mary Mikkelson        Senior Vice
President and Chief Financial Officer        TRONOX LLC
      By:   /s/ Mary Mikkelson         Mary Mikkelson        Senior Vice
President and Chief Financial Officer     

[Signature Page to Second Amendment to Credit Agreement and First Amendment to
Guarantee and Collateral Agreement]

 



--------------------------------------------------------------------------------



 



            LEHMAN COMMERCIAL PAPER INC., as Administrative Agent
      By:   /s/ Maria M. Lund         Name:   Maria M. Lund        Title:  
Authorized Signatory     

[Signature Page to Second Amendment to Credit Agreement and First Amendment to
Guarantee and Collateral Agreement]

 



--------------------------------------------------------------------------------



 



Annex A
PRICING GRID FOR APPLICABLE MARGINS
AND COMMITMENT FEE RATE

                          Facility Rating   Applicable Margin-   Commitment  
Applicable Margin-     S&P   Moody’s   LIBOR Loans   Fee Rate   Base Rate Loans
1. > BBB-   Baa3   2.00%   0.375%   1.00% 2. BB+   Ba1   2.75%   0.50%   1.75%
3. BB   Ba2   3.00%   0.50%   2.00% 4. BB-   Ba3   3.50%   0.50%   2.50% 5. < B+
  B1   4.00%   0.50%   3.00%

If each of Moody’s and S&P shall not have in effect a rating for the Credit
Facilities, then each of such rating agencies shall be deemed to have
established a rating in category 5. If the ratings of Moody’s and S&P for the
Credit Facilities shall fall within different categories, the Applicable Margins
and the Commitment Fee Rate shall be based on the lower of the ratings, unless
one of the ratings is two or more categories lower than the other, in which case
the Applicable Margins and the Commitment Fee Rate shall be determined by
reference to the category next above that of the lower of the ratings; provided,
however, that if only one of Moody’s or S&P shall have established a rating for
the Credit Facilities, then the Applicable Margins and the Commitment Fee Rate
shall be determined by reference to such available rating.
Notwithstanding the foregoing, at all times after maturity or acceleration of
the maturity of the Loans or during the occurrence and continuance of an Event
of Default, the Applicable Margins and the Commitment Fee Rate set forth in
category 5 shall apply.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
LENDER CONSENT LETTER
TRONOX WORLDWIDE LLC
CREDIT AGREEMENT DATED AS OF NOVEMBER 28, 2005

To:   Lehman Commercial Paper Inc.,
as Administrative Agent
745 Seventh Avenue
New York, New York 10019
Attn: [__________]

Ladies and Gentlemen:
     Reference is made to (i) the CREDIT AGREEMENT, dated as of November 28,
2005, as amended by First Amendment dated as of March 12, 2007 (as amended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among TRONOX INCORPORATED, a Delaware corporation (“Holdings”),
TRONOX WORLDWIDE LLC, a Delaware limited liability company (the “Borrower”), the
several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), LEHMAN BROTHERS INC. and CREDIT SUISSE, as
joint lead arrangers and joint bookrunners (in such capacity, the “Arrangers”),
ABN AMRO BANK N.V., as syndication agent (in such capacity, the “Syndication
Agent”), JPMORGAN CHASE BANK, N.A. AND CITICORP USA, INC., as co-documentation
agents (in such capacity, the “Documentation Agents”), and LEHMAN COMMERCIAL
PAPER INC., as administrative agent (in such capacity, the “Administrative
Agent”) and (ii) the GUARANTEE AND COLLATERAL AGREEMENT, dated as of
November 28, 2005 (as amended, supplemented or otherwise modified in writing
from time to time, the “Guarantee and Collateral Agreement”), among the
Borrower, the other Grantors named therein and the Administrative Agent. Unless
otherwise defined herein, capitalized terms used herein and defined in the
Credit Agreement are used herein as therein defined.
          The Borrower has requested that the Required Lenders consent to the
amendment of the provisions of the Credit Agreement and the Guarantee and
Collateral Agreement solely on the terms described in the Second Amendment to
Credit Agreement and First Amendment to Guarantee and Collateral Agreement,
dated as of __________ ___, 2008, substantially in the form delivered to the
undersigned Lender on or prior to the date hereof (the “Amendment”).
          Pursuant to Section 10.1 of the Credit Agreement, the undersigned
Lender hereby consents to the execution by the Administrative Agent of the
Amendment.

A-1



--------------------------------------------------------------------------------



 



            Very truly yours,
            (NAME OF LENDER)              By:           Name:           Title:  
     

Dated: ___________, 2008
[Signature Page to Lender Consent Letter]

 